PER CURIAM.
This is an appeal from an order of delinquency based upon a finding of ungoverna-bility for the second time. The petition upon which the proceedings were based was not signed by a state attorney as required by Section 39.05(1), Florida Statutes (1975). Moreover, the petition failed to allege that D. K. W. had previously been adjudicated as an ungovernable child and that the proceedings could result in an adjudication of delinquency. Therefore, upon the authority of D. T. H. v. State, 348 So.2d 1155 (Fla.1977), the order is reversed and the cause is remanded for further proceedings consistent with the rationale of that case.
BOARDMAN, C. J., and GRIMES and OTT, JJ., concur.